Exhibit 10.26.2

December 22, 2008

Gary C. Crittenden

Citigroup Inc.

399 Park Avenue

New York, NY 10043

Dear Gary:

In our letter agreement dated February 23, 2007 (the “Letter Agreement”), we
agreed to amend the Letter Agreement as necessary to comply with Section 409A of
the Internal Revenue Code of 1986, as amended, and set forth below are such
amendments:

In paragraph 2(a), “2009” shall be replaced with “in 2009, before March 15,
2009.”

In paragraph 7, “2008 Award” shall be replaced with “2008 Award in 2009, before
March 15, 2009.”

The following shall be added to the end of paragraph 11: “Any such reimbursement
payment shall be paid to you no later than the end of your taxable year next
following your taxable year in which the tax (and any income or other related
taxes or interest or penalties thereon) on a payment are remitted to the
Internal Revenue Service or any other applicable taxing authority, and any other
reimbursement payment shall be paid to you in the year in which you incur the
reimbursable cost.”

In paragraph 17, “termination of employment” shall be replaced with “separation
from service” and “termination” shall be replaced with “separation.”

 

Very truly yours,

/s/    Paul McKinnon

Paul McKinnon Head, Human Resources Accepted and agreed:

/s/    Gary C. Crittenden

Gary C. Crittenden